Case 2:17-cr-00697-SJO Document 193 Filed 06/02/21 Page 1 of 1 Page ID #:2769

                                                                         FILED
                    UNITED STATES COURT OF APPEALS                         JUN 2 2021

                                                                      MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                    No.    19-50300

              Plaintiff-Appellee,             D.C. No.
                                              2:17-cr-00697-SJO-1
 v.                                           Central District of California,
                                              Los Angeles
 DANIEL FLINT,

              Defendant-Appellant.            ORDER


Before: KLEINFELD, WARDLAW, and GOULD, Circuit Judges.

      Appellant’s unopposed motion [Docket #64] for extension of time to file

petition for rehearing and rehearing en banc is GRANTED. Any petition is due on

or before July 8, 2021.
